PER CURIAM: *
The court has carefully considered this appeal in light of the briefs, excellent oral arguments and pertinent portions of the record. Having done so, we find no reversible error of law or fact and affirm essentially for the reasons stated in the district court’s comprehensive' oral findings and conclusions.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.